DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 7, 8, 12 are dependent from themselves.  One of ordinary skill in the art at the time of the invention would not have known the metes and bounds of these limitations.  Correction is required for proper dependency.
In claim 3, “the reassociated” portion lacks antecedent basis.  One of ordinary skill in the art at the time of the invention would not have known the metes and bounds of these limitations.  Correction is required for proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dewitt (US 20170153843) and in view of Allison (US 20080271054)

Claim 1. Dewitt discloses A method of storing data on a storage appliance with at least one non-volatile memory (e.g., a data storage device that implements elastic capacity, 0021; FIG. 1 is a conceptual and schematic block diagram illustrating an example storage environment 2 in which storage device 6 may function as a storage device for host device 4, 0024), the method comprising:

 associating a first portion of a storage capacity of the at least one non-volatile memory to a first application of a plurality of applications (e.g., controller 8 to write one or more blocks of data to the data partition (82), 0063-0064 Fig.3-4); 

receiving a request to write data associated with the first application to the at least one non-volatile memory; determining that the first portion does not have capacity to store the write data (e.g., writing the entirety of the data to the data partition unless the data partition is resized to be 

requesting the second application to remove data stored in the second portion (e.g., controller 8 may release the formerly reserved physical storage space to system 2.  Host device 4 may then store other data blocks in that formerly reserved physical storage space, 0033);

reassociating a portion of the storage capacity of the second portion to the first portion (e.g., increase the physical capacity of the data partition to provide sufficient physical space for storing data to the data partition, 0046; resize the data partition to a larger allocated physical capacity so the one or more blocks of data can be stored by the data partition, 0079); and 

storing the write data in the first portion (e.g., data can be stored by the data partition, 0079; sufficient physical space for storing data to the data partition, 0046).

Dewitt does not disclose, but Allison discloses
associating a second portion of the storage capacity of the at least one non-volatile memory to a second application of the plurality of applications (e.g., a critical application, but does not have enough mirrored memory in which to run that application, then memory currently allocated for non-critical applications is paged out and reallocated as mirrored to run the critical application, 0019);

	It would have been obvious to one of ordinary skill in the art prior to the claimed invention to modify the elastic storage that resizes partitions for larger data blocks as disclosed by Dewitt, with Allison, providing the benefit of reallocating excess capacity so system can run critical applications (see Allison, 0019) for dynamic physical memory allocation (0001).

Claim 2. Dewitt discloses wherein the at least one non-volatile memory is at least one Solid State Disk (SSD) (e.g., solid state memory devices, 0028).


wherein the reassociated portion of the storage capacity corresponds to a portion in the second portion from which the data is removed (e.g., Host device 4 may then store other data blocks in that formerly reserved physical storage space, 0033).

Claim 4. Dewitt discloses wherein the request to write data is received from a remote host (e.g., host, 0004).

Claim 5. Dewitt discloses wherein the remote host is a server, personal computer, or smartphone (e.g., Host device 4 may comprise any of a wide range of devices, including computer servers, network attached storage (NAS) units, desktop computers, notebook (i.e., laptop) computers, tablet computers, set-top boxes, telephone handsets such as so-called "smart" phones, and the like, 0025). 

Claim 6. Dewitt does not disclose, but Allison discloses
setting a first set of one or more quality of service parameters for the first portion (e.g., system needs to run a critical application, but does not have enough mirrored memory, 0019; mirroring portion indicated by size M, 0026 Fig. 3); and 

setting a second set of one or more quality of service parameters for the second portion (e.g., mirrored memory advantageously is reallocated to increase memory capacity… memory currently allocated for non-critical applications, 0019; an adjustable available capacity portion indicated by size X-M, 0026).

	It would have been obvious to one of ordinary skill in the art prior to the claimed invention to modify the elastic storage that resizes partitions for larger data blocks as disclosed by Dewitt, with Allison, providing the benefit of reallocating excess capacity so system can run critical applications (see Allison, 0019) for dynamic physical memory allocation (0001).


managing the first portion according to the first set of quality of service parameters (e.g., system needs to run a critical application, but does not have enough mirrored memory, 0019; mirroring portion indicated by size M, 0026 Fig. 3); and 
managing the second portion according to the second set of quality of service parameters, wherein the managing of the first portion is independent from the managing of the second portion (e.g., mirrored memory advantageously is reallocated to increase memory capacity… memory currently allocated for non-critical applications, 0019; an adjustable available capacity portion indicated by size X-M, 0026).
	It would have been obvious to one of ordinary skill in the art prior to the claimed invention to modify the elastic storage that resizes partitions for larger data blocks as disclosed by Dewitt, with Allison, providing the benefit of reallocating excess capacity so system can run critical applications (see Allison, 0019) for dynamic physical memory allocation (0001).

Claim 8. Dewitt does not disclose, but Allison discloses 
wherein the first set and the second set comprise one or more of redundancy, data criticality, encryption, and caching (e.g., a critical application, 0019).
	It would have been obvious to one of ordinary skill in the art prior to the claimed invention to modify the elastic storage that resizes partitions for larger data blocks as disclosed by Dewitt, with Allison, providing the benefit of reallocating excess capacity so system can run critical applications (see Allison, 0019) for dynamic physical memory allocation (0001).

Claim 9. Dewitt discloses wherein the method further comprises: determining there is unused storage capacity in the first portion; and associating the unused storage capacity of the first portion to the second portion (e.g., Host device 4 may then store other data blocks in that formerly reserved physical storage space, 0033).

Claim 10. Dewitt does not disclose, but Allison discloses 
wherein the method further comprises: storing critical data in the first portion  (e.g., system needs to run a critical application, but does not have enough mirrored memory, 0019; mirroring portion indicated by size M, 0026 Fig. 3);, and 

	It would have been obvious to one of ordinary skill in the art prior to the claimed invention to modify the elastic storage that resizes partitions for larger data blocks as disclosed by Dewitt, with Allison, providing the benefit of reallocating excess capacity so system can run critical applications (see Allison, 0019) for dynamic physical memory allocation (0001).

Claim 11.  Dewitt discloses A method of storing data on a storage appliance with at least one non-volatile memory (e.g., a data storage device that implements elastic capacity, 0021; FIG. 1 is a conceptual and schematic block diagram illustrating an example storage environment 2 in which storage device 6 may function as a storage device for host device 4, 0024),, the method comprising: 

associating a first portion of a storage capacity of the at least one non-volatile memory to a first application of a plurality of applications; storing data associated with the first application in the first portion (e.g., controller 8 to write one or more blocks of data to the data partition (82), 0063-0064 Fig.3-4);  

Dewitt does not disclose, but Allison discloses 
associating a second portion of a storage capacity of the at least one non-volatile memory to a second application of the plurality of applications; storing data associated with the second application in the second portion (e.g., a critical application, but does not have enough mirrored memory in which to run that application, then memory currently allocated for non-critical applications is paged out and reallocated as mirrored to run the critical application, 0019);

assigning a first set of one or more quality of service parameters to the first portion; managing the first portion according to the first set of quality of service parameters (e.g., system needs to run a critical application, but does not have enough mirrored memory, 0019; mirroring portion indicated by size M, 0026 Fig. 3); 



	It would have been obvious to one of ordinary skill in the art prior to the claimed invention to modify the elastic storage that resizes partitions for larger data blocks as disclosed by Dewitt, with Allison, providing the benefit of reallocating excess capacity so system can run critical applications (see Allison, 0019) for dynamic physical memory allocation (0001).

Claim 12 is rejected for reasons similar to claim 8 above.
Claim 13 is rejected for reasons similar to claim 2 above.
Claim 14 is rejected for reasons similar to claim 1 above (in the respective limitations).
Claim 15 is rejected for reasons similar to claim 3 above.
Claim 16 is rejected for reasons similar to claim 9 above.
Claim 17 is rejected for reasons similar to claim 4 above.
Claim 18 is rejected for reasons similar to claim 5 above.
Claim 19 is rejected for reasons similar to claim 10 above.

Other References:
1.  Nitta (US 20170090818)
2. Ghare (US 9858124)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GAUTAM SAIN/Primary Examiner, Art Unit 2135